         Case 1:16-cv-00371-LM Document 187 Filed 06/17/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE
_____________________________
In Re: In re: Atrium Medical Corp.
C-Qur Mesh Products Liability Litigation
                                                 MDL Docket No. 1:16-md-02753-LM
                                                 1:16-cv-00371
______________________________________

       PLEASE TAKE NOTICE that the undersigned counsel, Luke R. Hertenstein of Hollis

Law Firm, hereby appears on behalf of Plaintiff Jeffrey Croucher in the above referenced action

and in the above referenced MDL proceeding, MDL Docket No. 1:16-md-02753-LM.




                                                   Respectfully submitted,


Dated: June 17, 2019                        By:    /s/ Luke R. Hertenstein
                                                   Luke R. Hertenstein
                                                   Hollis Law Firm
                                                   8101 College Blvd, Suite 260
                                                   Overland Park, KS 66210
                                                   (913) 385-5400
                                                   (913) 385-5402 (facsimile)
                                                   Luke@hollislawfirm.com
          Case 1:16-cv-00371-LM Document 187 Filed 06/17/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to all

attorneys of record.



Dated: June 17, 2019                                /s/ Luke R. Hertenstein
                                                    Luke R. Hertenstein
